H>03-l£
                                ELECTRONIC RECORD




COA #14-13-00958-CR                               OFFENSE: Murder


STYLE: Jairo Umanzor v The State of Texas        COUNTY: Harris

                                                                  th n:-
COA DISPOSITION: Affirmed                         TRIAL COURT: 228"' District Court


DATE: March 26, 2015    Publish: No               TC CASE #:1349385




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Jairo Umanzor v The State of Texas


CCA#

    APPBLLAA/T^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition   CCA Disposition:
                                                 DATE:
                                                                        ¥03-/5*
                                                 JUDGE:

DATE:       ns/Mi/r                              SIGNED:.                     PC:

JUDGE:         JkJJM^&~^                         PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                             ELECTRONIC RECORD